Case: 21-1484   Document: 76     Page: 1   Filed: 07/27/2022




   United States Court of Appeals
       for the Federal Circuit
                 ______________________

      REALTIME ADAPTIVE STREAMING LLC,
               Plaintiff-Appellant

                            v.

 NETFLIX, INC., NETFLIX STREAMING SERVICES,
                       INC.,
            Defendants-Cross-Appellants
              ______________________

       2021-1484, 2021-1485, 2021-1518, 2021-1519
                ______________________

     Appeals from the United States District Court for the
 Central District of California in Nos. 2:19-cv-06359-GW-
 JC, 2:19-cv-06361-GW-JC, Judge George H. Wu.
                  ______________________

                 Decided: July 27, 2022
                 ______________________

    PHILIP WANG, Russ August & Kabat, Los Angeles, CA,
 argued for plaintiff-appellant. Also represented by REZA
 MIRZAIE, SHANI M. WILLIAMS.

     TODD RICHARD GREGORIAN, Fenwick & West, LLP, San
 Francisco, CA, argued for defendants-cross-appellants.
 Also represented by J. DAVID HADDEN, SAINA S. SHAMILOV,
 Mountain View, CA.
                 ______________________

    Before NEWMAN, REYNA, and CHEN, Circuit Judges.
Case: 21-1484      Document: 76     Page: 2    Filed: 07/27/2022




 2               REALTIME ADAPTIVE STREAMING    v. NETFLIX, INC.



      Opinion for the Court filed by Circuit Judge CHEN.
     Opinion concurring-in-part, dissenting-in-part filed by
                    Circuit Judge REYNA.
 CHEN, Circuit Judge.
     Plaintiff-Appellant Realtime Adaptive Streaming LLC
 (Realtime) filed three separate patent infringement actions
 against Defendants-Cross-Appellants Netflix, Inc. and
 Netflix Streaming Services, Inc. (collectively, Netflix).
 Realtime first asserted six patents in the District of Dela-
 ware. While the Delaware action was ongoing, Netflix filed
 seven petitions for inter partes review before the Patent
 Trial and Appeal Board seeking a determination that many
 of the claims asserted in the Delaware action were un-
 patentable. Netflix also moved to dismiss the complaint for
 failure to state a claim, arguing that four of the six asserted
 patents were ineligible under 35 U.S.C. § 101. Netflix fully
 briefed, and Realtime full responded to, those patent-ineli-
 gibility theories. Following institution of all seven inter
 partes review proceedings and a thorough report and rec-
 ommendation from the Delaware magistrate judge finding
 claims of four of the patents ineligible under § 101,
 Realtime voluntarily dismissed the Delaware action—be-
 fore the district court could rule on the magistrate judge’s
 ineligibility findings.
      Although Realtime was done with Delaware, it was not
 done with Netflix. The next day, Realtime started fresh,
 re-asserting the same six patents against Netflix, this time
 in the Central District of California—despite having previ-
 ously informed the Delaware court that transferring the
 Delaware action across the country to the Northern Dis-
 trict of California would be inconvenient and an unfair bur-
 den on Realtime. Netflix then simultaneously moved for
 attorneys’ fees and to transfer the California actions back
 to Delaware. Prior to a decision on either motion, Realtime
 again avoided any court ruling by voluntarily dismissing
 its case.
Case: 21-1484     Document: 76     Page: 3     Filed: 07/27/2022




 REALTIME ADAPTIVE STREAMING    v. NETFLIX, INC.             3



     Netflix then renewed its motion for attorneys’ fees for
 the California actions as well as the related Delaware ac-
 tion and inter partes review proceedings. The district court
 awarded fees for both California actions pursuant to § 285
 and, in the alternative, the court’s inherent equitable pow-
 ers. The district court declined to award fees for the related
 Delaware action or inter partes review proceedings under
 either § 285 or Federal Rule of Civil Procedure 41(d). 1
 Realtime now appeals the court’s fee award for the Califor-
 nia actions and Netflix cross-appeals the court’s denial of
 fees for the related proceedings. Because we hold that the
 district court did not abuse its discretion in awarding fees
 pursuant to its inherent equitable powers or in denying
 fees for the related proceedings, we affirm. We need not
 reach the question of whether the award also satisfies the
 requirements of § 285. 2



     1    The parties dispute whether Rule 41(d) permits a
 district court to award attorneys’ fees. However, as we ex-
 plain below, because we affirm the district court’s decision
 to not award fees for the non-California proceedings, we
 need not decide the issue.
      2   Section 285 permits a court to award attorneys’
 fees in “exceptional cases” to “the prevailing party.” On ap-
 peal, Realtime challenges whether its two voluntary dis-
 missals rendered Netflix a prevailing party. But we need
 not resolve that question here. A district court may rely on
 its inherent equitable powers to award attorneys’ fees even
 if there is a statutory provision creating an alternative ve-
 hicle. Chambers v. NASCO, Inc., 501 U.S. 32, 46 (1991)
 (“We discern no basis for holding that the sanctioning
 scheme of the statute and the rules displaces the inherent
 power to impose sanctions for the bad-faith conduct de-
 scribed above.”); id. at 49 (“The Court’s prior cases have in-
 dicated that the inherent power of a court can be invoked
 even if procedural rules exist which sanction the same
Case: 21-1484    Document: 76      Page: 4    Filed: 07/27/2022




 4              REALTIME ADAPTIVE STREAMING   v. NETFLIX, INC.



                               I
     The parties have been adverse in three district court
 actions and seven inter partes review proceedings involving
 the same six patents and the same accused products.
     The events leading to the award of attorneys’ fees at
 issue began on November 21, 2017, when Realtime filed a
 patent infringement action against Netflix in the District
 of Delaware. J.A. 3672–3742. In the Delaware action,
 Realtime asserted six patents: U.S. Patent Nos. 7,386,046
 (’046 patent); 8,634,462 (’462 patent); 8,934,535 (’535 pa-
 tent); 9,578,298 (’298 patent); 9,762,907 (’907 patent); and
 9,769,477 (’477 patent). J.A. 3674. The ’462 patent later
 reissued as U.S. Patent No. RE46,777 (’777 patent).
 J.A. 354. In response, Netflix moved to dismiss the com-
 plaint, arguing not only that Realtime failed to sufficiently
 plead direct, contributory, and induced infringement, but
 also that four of the six patents were ineligible under
 35 U.S.C § 101. 3 J.A. 816. While the motion to dismiss was
 pending, Netflix moved to transfer the case to the Northern
 District of California for convenience and Realtime op-
 posed. In its opposition brief, Realtime vehemently argued
 that it lacked any ties to California and that moving the
 case to California would “lead to greater expense, addi-
 tional travel, and more work for Realtime,” leading to an




 conduct.”); see also Miller v. Cardinale, 361 F.3d 539, 551
 (9th Cir. 2004) (footnote omitted) (“The Supreme Court has
 emphatically rejected the notion that the advent of
 28 U.S.C. § 1927 and the sanctioning provisions in the Fed-
 eral Rules of Civil Procedure displaced the inherent power
 to impose sanctions for bad faith conduct.” (citing Cham-
 bers, 501 U.S. at 49–50)).
     3   Netflix identified the ’535, ’477, ’907, and ’046 pa-
 tents as ineligible under § 101.
Case: 21-1484     Document: 76      Page: 5    Filed: 07/27/2022




 REALTIME ADAPTIVE STREAMING    v. NETFLIX, INC.              5



 “unfair” burden on Realtime. J.A. 3813–14; J.A. 3817. The
 Delaware court denied the motion to transfer. J.A. 612.
     Then, on December 12, 2018, the Delaware magistrate
 judge, after full briefing by the parties, issued a detailed
 report and recommendation advising the court to find the
 four patents challenged under § 101 to be ineligible.
 J.A. 975–85. In that report, the magistrate judge sepa-
 rately analyzed representative claims from each of the four
 challenged patents under the two-step framework set forth
 by the Supreme Court. The magistrate judge considered
 both parties’ arguments and compared the challenged
 claims to this court’s precedent, setting forth a thorough,
 fully reasoned analysis for why the asserted claims were
 directed to an ineligible abstract idea. J.A. 968–85.
     Realtime subsequently moved to amend its complaint.
 J.A. 3961–74. In that motion, Realtime pointed to its re-
 lated patents that purportedly showed “various technolo-
 gists were still struggling to solve” the problem identified
 in the asserted patents. J.A. 3968. However, in parallel
 actions involving different defendants, the same district
 court judge invalidated all of those related patents, finding
 them to be directed to ineligible subject matter.
 J.A. 3995–96. The same order from the parallel actions
 also denied Realtime’s earlier motions to amend its com-
 plaints “for futility.” J.A. 3996.
     If the mounting threat of ineligibility for four of the pa-
 tents were not enough, beginning from January to May of
 2019, the Patent Trial and Appeal Board began instituting
 inter partes review proceedings for all six of the asserted
 patents on a rolling basis. J.A. 6005–33 (instituting inter
 partes review for the ’535 patent); J.A. 6061–6106 (for the
 ’298 patent); J.A. 6034–60 (for the ’777 patent); J.A. 6106–
 43 (for the ’477 patent); J.A. 5874–5907 (for the ’907 pa-
 tent);    J.A.   5908–68      (for    the     ’477     patent);
 J.A. 5969–6004 (for the ’046 patent).
Case: 21-1484     Document: 76     Page: 6    Filed: 07/27/2022




 6              REALTIME ADAPTIVE STREAMING    v. NETFLIX, INC.



     By little coincidence, on July 22, 2019, right after the
 district court found Realtime’s related patents in the par-
 allel actions to be ineligible under § 101, but before the
 same district court could rule on the magistrate judge’s in-
 eligibility recommendation for these patents, Realtime vol-
 untarily dismissed its Delaware action. J.A. 4000.
     For most plaintiffs, these circumstances would signal
 the end of litigation. Realtime, however, rebooted the liti-
 gation against Netflix in the form of two new patent in-
 fringement actions in the Central District of California—a
 forum that by that time had already reached a more favor-
 able conclusion on patent-eligibility for some of the claims.
 Realtime Adaptive Streaming LLC v. Netflix, Inc., No. 2:19-
 cv-06359, 2020 WL 8024356, at *7 (C.D. Cal. Nov. 23, 2020)
 (Fees Award); see also Realtime Adaptive Streaming LLC v.
 Google LLC, No. 2:18-cv-03629 (C.D. Cal. Oct. 25, 2018),
 Dkt. No. 36. The first complaint asserted the ’298 patent
 and the ’777 reissue of the ’462 patent, J.A. 55, and the sec-
 ond complaint asserted the four patents the Delaware mag-
 istrate judge recommended finding ineligible under § 101,
 J.A. 108. In effect, Realtime divided the Delaware action
 in two—asserting the same patents, but sequestering the
 patents known to be vulnerable under § 101. By heading
 to California, Realtime dodged the adverse magistrate rec-
 ommendation under consideration by the district court
 judge who had already found five related patents to be in-
 eligible.
     Shortly thereafter, Netflix simultaneously moved to
 transfer both California actions back to Delaware and for
 attorneys’ fees. J.A. 38; J.A. 46–47. Realtime again op-
 posed the transfer, this time arguing that California was
 more convenient than Delaware despite: (1) the Delaware
Case: 21-1484     Document: 76      Page: 7    Filed: 07/27/2022




 REALTIME ADAPTIVE STREAMING    v. NETFLIX, INC.              7



 court’s experience with most of the asserted patents, 4
 (2) Realtime’s original selection of that forum, and
 (3) Realtime’s earlier protests in the Delaware action that
 a transfer to California would be an unfair burden. See,
 e.g., J.A. 3365. Following briefing on the motion to transfer
 (and the day before oral argument on that motion), but be-
 fore the parties fully briefed the fees motion, Realtime vol-
 untarily dismissed both California actions. J.A. 3615;
 J.A. 3618. At the time of the dismissals, the California
 court had not yet made any substantive determinations.
      After this second round of voluntary dismissals, Netflix
 renewed its motion for attorneys’ fees for: (1) the Califor-
 nia actions, (2) the original Delaware action, and (3) the re-
 lated inter partes review proceedings. J.A. 3620–70;
 J.A. 4881–83. The California court awarded fees for the
 California actions but declined to award fees for the related
 Delaware and inter partes review proceedings. Fees Award
 at *10. In particular, the court concluded that Realtime’s
 litigation conduct justified awarding fees for the California
 actions under either § 285 or the court’s inherent equitable
 powers. Id. at *11. For the related actions, the court con-
 cluded that an award of fees was not warranted under ei-
 ther § 285 or Rule 41(d). Id. at *10.
     This appeal and cross-appeal followed. We have juris-
 diction under 28 U.S.C. § 1295(a)(1).
                               II
     A district court “may award attorneys’ fees when the
 interests of justice so require.” Hall v. Cole, 412 U.S. 1, 4–5
 (1973). The Supreme Court has repeatedly recognized the
 propriety of such an award when a party has “acted in bad
 faith, vexatiously, wantonly, or for oppressive reasons.”


     4   On September 20, 2019, Realtime added previ-
 ously-unasserted U.S. Patent No. 8,054,879 to one of the
 California actions.
Case: 21-1484     Document: 76     Page: 8    Filed: 07/27/2022




 8              REALTIME ADAPTIVE STREAMING    v. NETFLIX, INC.



 Chambers, 501 U.S. at 45–46 (quoting Alyeska Pipeline
 Serv. Co. v. Wilderness Soc’y, 421 U.S. 240, 258–59 (1975));
 see also Roadway Express, Inc. v. Piper, 447 U.S. 752, 766
 (1980). Because a district court’s inherent power to impose
 sanctions in the form of attorneys’ fees is not a substantive
 patent question, we apply the law of the regional circuit,
 here, the Ninth Circuit. AntiCancer, Inc. v. Pfizer, Inc., 769
 F.3d 1323, 1328 (Fed. Cir. 2014). Under Ninth Circuit
 precedent, the court must find that the sanctioned behavior
 “constituted or was tantamount to bad faith.” Haeger v.
 Goodyear Tire & Rubber Co., 793 F.3d 1122, 1132 (9th Cir.
 2015) (quoting Leon v. IDX Sys. Corp., 464 F.3d 951, 961
 (9th Cir. 2006)), rev’d on other grounds, 137 S. Ct. 1178
 (2017). A determination that a party has engaged in “will-
 ful actions” with “an improper purpose” can satisfy the bad
 faith requirement. Fink v. Gomez, 239 F.3d 989, 993–94
 (9th Cir. 2001). Such actions include “a full range of litiga-
 tion abuses,” such as “delaying or disrupting the litigation,”
 Haeger, 793 F.3d at 1133 (first quoting Chambers, 501 U.S.
 at 47; and then Primus Auto. Fin. Servs., Inc. v. Batarse,
 115 F.3d 644, 648 (9th Cir. 1997)), and can include actions
 consisting of “making a truthful statement or a non-frivo-
 lous argument or objection” for an improper purpose, Fink,
 239 F.3d at 992. However, a finding that a party engaged
 in bad faith conduct does not compel the imposition of sanc-
 tions, which “is within the sound discretion of the district
 court.” Haeger, 793 F.3d at 1131 (quoting Lasar v. Ford
 Motor Co., 399 F.3d 1101, 1109 (9th Cir. 2005)).
      We also apply Ninth Circuit law to an award or denial
 of “costs” pursuant to Rule 41(d). See Shum v. Intel Corp.,
 629 F.3d 1360, 1370 (Fed. Cir. 2010) (citing Manildra Mill-
 ing Corp. v. Ogilvie Mills, Inc., 76 F.3d 1178, 1184
 (Fed. Cir. 1996)). Under Rule 41(d) a district court “may”
 award costs “if a plaintiff who previously dismissed an ac-
 tion in any court files an action based on or including the
 same claim against the same defendant.”
Case: 21-1484     Document: 76      Page: 9    Filed: 07/27/2022




 REALTIME ADAPTIVE STREAMING    v. NETFLIX, INC.             9



     Federal Circuit precedent applies to a district court’s
 decision to award fees pursuant to § 285. Blackbird Tech
 LLC v. Health in Motion LLC, 944 F.3d 910, 914 (Fed. Cir.
 2019) (“We apply Federal Circuit case[]law to the § 285
 analysis, as it is unique to patent law.” (quoting Digeo, Inc.
 v. Audible, Inc., 505 F.3d 1362, 1366 (Fed. Cir. 2007))). Un-
 der § 285, a district court “may award” attorneys’ fees to
 “the prevailing party” in “exceptional cases.”
      Both the Ninth Circuit and this court review a district
 court’s decision regarding whether to award fees for abuse
 of discretion. Haeger, 793 F.3d at 1130 (reviewing a district
 court’s award of attorneys’ fees pursuant to its inherent
 powers for abuse of discretion); Arunachalam v. IBM, 989
 F.3d 988, 996 (Fed. Cir. 2021) (same); Blackbird Tech, 944
 F.3d at 914 (reviewing a district court’s award of attorneys’
 fees pursuant to § 285 for abuse of discretion); cf. Draper v.
 Rosario, 836 F.3d 1072, 1087 (9th Cir. 2016) (reviewing a
 district court’s award of costs pursuant to Federal Rule of
 Civil Procedure 54(d)(1) for abuse of discretion).
     Accordingly, we will not overturn the district court’s
 decision regarding whether to award attorneys’ fees “un-
 less the court committed an error of law or the court’s fac-
 tual determinations were clearly erroneous.”        Lasar,
 399 F.3d at 1109; see also Blackbird Tech, 944 F.3d at 914.
                              III
                               A
     The district court awarded Netflix attorneys’ fees for
 both California actions pursuant to its inherent equitable
 powers. Fees Award at *11. The district court reasonably
 found Realtime’s conduct in the California actions “im-
 proper,” “exceptional,” and “totally unjustified.” Id. at *6.
 When Realtime renewed its lawsuit in California, Realtime
 had in hand: (1) the Delaware magistrate judge’s report
 recommending the court find that claims of four asserted
 patents were ineligible under § 101, (2) the Delaware
Case: 21-1484    Document: 76      Page: 10    Filed: 07/27/2022




 10             REALTIME ADAPTIVE STREAMING    v. NETFLIX, INC.



 judge’s ruling in parallel actions that five related patents
 (that Realtime claimed helped its cause) were themselves
 patent-ineligible, and (3) Patent Trial and Appeal Board
 decisions instituting inter partes review proceedings, indi-
 cating that Netflix had demonstrated a reasonable likeli-
 hood of success in proving at least one claim of each patent
 unpatentable. Id. The district court also noted that
 Realtime knew, upon filing the California actions, that the
 Central District of California had recently “reached a more
 favorable ruling regarding the patent eligibility of [the
 same four patents] in another case.” Id. at *7. Realtime
 undoubtedly realized that by refiling in California, it could
 effectively erase the Delaware magistrate judge’s fulsome
 and compelling patent-ineligibility analysis and findings.
      In addition to Realtime’s efforts to avoid an adverse pa-
 tent-eligibility determination, Realtime also resisted
 transfer back to the forum it originally chose. Contrary to
 earlier arguments that litigation should remain in Dela-
 ware because litigating in California would be inconven-
 ient, id., and, in fact, “unfair,” J.A. 3813–14, Realtime
 refiled in California. It then fought transfer back to Dela-
 ware, arguing that relevant witnesses and evidence are in
 California and that Delaware would not be more conven-
 ient. J.A. 3365–68. Realtime also argued that judicial
 economy weighed against transfer back to Delaware de-
 spite that district court’s experience with, and now-wasted
 substantive     analysis     of,   the    asserted    patents.
 J.A. 3369–70; see also Fees Award at *8. The district court
 correctly highlighted these contradictions to support a find-
 ing of “impermissible forum shopping.”
     Ultimately, Realtime was aware “that its lawsuit in
 Delaware was undeniably tanking,” making its decision to
 “run off to another jurisdiction in hopes of getting a more
 favorable forum [] totally unjustified,” and “improper.”
 Fees Award at *6–7.
Case: 21-1484    Document: 76      Page: 11    Filed: 07/27/2022




 REALTIME ADAPTIVE STREAMING    v. NETFLIX, INC.            11



      The district court therefore reasonably concluded that
 “Realtime’s conduct in forum shopping its dispute supports
 invocation” of its equitable powers. Id. In so finding, the
 district court compared this case to persuasive authority
 from the District Court for the District of Columbia. Ap-
 plying a “bad faith” standard similar to that required in the
 Ninth Circuit, that court awarded attorneys’ fees pursuant
 to its inherent powers because the plaintiff engaged in sim-
 ilarly “blatant forum-shopping” by refiling the suit in a dif-
 ferent forum after it lost and then resisting transfer back
 to the original court to avoid an adverse result. Id. (citing
 John Akridge Co. v. Travelers Cos., 944 F. Supp. 33, 34
 (D.D.C. 1996), aff’d Nos. 95-7237, 95-7262, 96-7136, 96-
 7254, 1997 WL 411654 (D.C. Cir. June 30, 1997)).
      The district court also considered and properly rejected
 Realtime’s purported justifications for its near-immediate
 refiling maneuver. First, the district court correctly found
 that a then-recent Federal Circuit § 101 decision did not
 justify Realtime’s decision to dismiss the Delaware action
 and refile in California. Id. Second, the district court rea-
 sonably found that Realtime’s alleged interest in a “speed-
 ier decision” was “nonsensical” because it moved the case
 from a forum where the litigation was underway, and as-
 signed to a judge familiar with related patents, to a court
 both unfamiliar with the case and “severely understaffed.”
 Id. at *7 n.12.
      Instead, the facts indicated Realtime only changed
 course following the adverse patentability decision from
 the same Delaware judge in parallel actions, an indicator
 the judge was likely to adopt the magistrate’s detailed
 analysis in this case. Id. at *7. The district court found
 that the timing made it “abundantly clear that Realtime
 had been holding out for a favorable decision” in the paral-
 lel action, but then “realized the writing was on the wall”
 following that adverse decision. Id.
Case: 21-1484     Document: 76      Page: 12    Filed: 07/27/2022




 12             REALTIME ADAPTIVE STREAMING      v. NETFLIX, INC.



      While we agree with Realtime that it is generally per-
 missible under Rule 41(a)(1)(A)(i) for a plaintiff to volun-
 tarily dismiss an action and refile the case in another
 forum, that is a woefully incomplete description of the cir-
 cumstances of this case. As described above, Realtime’s
 conduct does not amount to simply refiling; as the district
 court found, it is a misuse of the ability to refile to wipe the
 slate clean when the Delaware action was on the eve of is-
 suing a potentially adverse merits ruling, and then select a
 new forum that clashed with Realtime’s prior litigation po-
 sition.
      Accordingly, there is nothing erroneous about the con-
 clusion that Realtime “impermissibly” and “unjustifi[ably]”
 engaged in forum-shopping in attempt to avoid or delay an
 adverse ruling. Id. at *6–7. The blatant gamesmanship
 presented by the facts of this case constitutes a willful ac-
 tion for an improper purpose, tantamount to bad faith, and
 therefore within the bounds of activities sanctionable un-
 der a court’s inherent power in view of the Ninth Circuit’s
 standard. Identifying no legal error or clearly erroneous
 fact findings, we hold that the district court did not abuse
 its discretion in awarding fees pursuant to its inherent eq-
 uitable powers.
                                B
     Netflix cross-appeals, arguing that the district court
 erred by declining to award fees in the related Delaware
 and inter partes review proceedings. Just as with a district
 court’s decision to award attorneys’ fees, we also review the
 district court’s decision not to award fees for abuse of dis-
 cretion and nothing obligates the district court to award
 fees in related actions. Munchkin, Inc. v. Luv n’ Care, Ltd.,
 960 F.3d 1373, 1380 n.2 (Fed. Cir. 2020) (declining to reach
 the question of “whether in the circumstances of this case
 § 285 permits recovery of attorney’s fees for parallel
 USPTO proceedings”) (emphasis added); Monolithic Power
 Sys., Inc. v. O2 Micro Int’l Ltd., 726 F.3d 1359, 1369–70
Case: 21-1484    Document: 76      Page: 13    Filed: 07/27/2022




 REALTIME ADAPTIVE STREAMING    v. NETFLIX, INC.            13



 (Fed. Cir. 2013) (finding that the district court did not
 abuse its discretion in awarding fees for a related ITC ac-
 tion); PPG Indus., Inc. v. Celanese Polymer Specialties Co.,
 840 F.2d 1565, 1569 (Fed. Cir. 1988) (recognizing the dis-
 trict court’s “broad discretion in calculating the amount of
 fees” although reversing the trial court’s denial of fees for
 related reissue proceedings because it held that the “entire
 work product was necessary to the case”). Here, the district
 court’s fact findings support differentiating the related pro-
 ceedings.
     The district court concluded that there was no evidence
 that the initial filing of the 2017 Delaware action was “un-
 tenable.” Fees Award at *6. At that point in time, none of
 the adverse rulings had occurred and there was no indica-
 tion that “Realtime knew or should have known about the
 weakness of its claims.” Id. at *6, *9. Although the peti-
 tions for inter partes review were instituted during the pen-
 dency of the Delaware action, the district court found it did
 not have sufficient evidence to determine whether institu-
 tion alone “should have served to apprise Realtime of the
 futility of its litigation efforts.” Id. at *9. And, Realtime
 had not yet engaged in its forum-shopping ploy that formed
 the basis for a fees award in the California actions. Id.
 at *10. Accordingly, the district court declined to award
 fees for the 2017 Delaware action and the inter partes re-
 view proceedings Netflix filed in response to that action.
     Because we hold that the district court did not abuse
 its discretion in declining to award attorneys’ fees for the
 related actions, we need not address the hypothetical of
 whether such an award would be authorized under either
 § 285 or Federal Rule of Civil Procedure 41. The district
 court explicitly found that “[e]ven assuming that it is
 within [its] discretion [to award fees for the related ac-
 tions], [it] finds that such an award is not warranted here.”
 Id. at *10. We affirm the district court’s decision on that
 independent ground.
Case: 21-1484    Document: 76     Page: 14    Filed: 07/27/2022




 14             REALTIME ADAPTIVE STREAMING   v. NETFLIX, INC.



                        CONCLUSION
      We have considered parties’ remaining arguments and
 do not find them persuasive. In view of the foregoing, we
 affirm the district court’s award of attorneys’ fees for both
 California actions and denial of fees for the related Dela-
 ware action and inter partes review proceedings.
                        AFFIRMED
                            COSTS
 No costs.
Case: 21-1484    Document: 76      Page: 15   Filed: 07/27/2022




    United States Court of Appeals
        for the Federal Circuit
                   ______________________

      REALTIME ADAPTIVE STREAMING LLC,
               Plaintiff-Appellant

                              v.

  NETFLIX, INC., NETFLIX STREAMING SERVICES,
                        INC.,
             Defendants-Cross-Appellants
               ______________________

        2021-1484, 2021-1485, 2021-1518, 2021-1519
                 ______________________

     Appeals from the United States District Court for the
 Central District of California in Nos. 2:19-cv-06359-GW-
 JC, 2:19-cv-06361-GW-JC, Judge George H. Wu.
                  ______________________

 REYNA, Circuit Judge, concurring-in-part and dissenting-
 in- part.
      I concur with the majority’s holding that the district
 court did not abuse its discretion in awarding fees under
 its inherent powers to sanction. I dissent in part because I
 also believe that the district court did not err in determin-
 ing that two voluntary dismissals without prejudice is suf-
 ficient to confer prevailing party status under 35 U.S.C.
 §285.
     It is undisputed that at least some claims were brought
 in both the Delaware and Central District of California ac-
 tions. It is also undisputed that those claims were volun-
 tarily dismissed under Federal Rule of Civil Procedure
Case: 21-1484    Document: 76      Page: 16    Filed: 07/27/2022




 2              REALTIME ADAPTIVE STREAMING    v. NETFLIX, INC.



 41(a)(1)(A)(i) by Appellant in both actions. Pursuant to
 Rule 41(a)(1)(B), and as a matter of law, the second volun-
 tary dismissal operates as an adjudication on the merits.
 Such an adjudication undeniably changes the legal rela-
 tionship of the parties, even if the full scope of any result-
 ing claim preclusion is not determined until a third action
 is filed.
      The case law requiring a judicially sanctioned change
 in the relationship is in place to contrast situations in
 which the legal relationship between the parties changes
 due to circumstances independent of the judicial process,
 for example, if one party dies, or the parties reach a settle-
 ment. Here, the change in the legal relationship is by and
 through the rules of the court. And, here, the change in the
 legal relationship, i.e., an adjudication on the merits, is a
 result of judicial imprimatur. Interpreting our case law to
 require an affirmative order or act by the court puts form
 over substance. As such, I would hold that a second volun-
 tary dismissal of the same claims is sufficient to confer pre-
 vailing party status on the nonmoving party.